NUMBER 13-08-00454-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                             IN RE DANNY CASTILLO


                                On Motion to Abate.


                             MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                     Memorandum Opinion Per Curiam

      This cause was commenced on July 28, 2008, when Danny Castillo, appearing by

and through court-appointed counsel, filed a "Notice of Filing of Rule 20.1 Affidavit by

Prospective Relator Danny Castillo and Request for Issuance of Notice." Castillo, who

stated that he would be seeking mandamus relief in this Court, filed an affidavit of

indigence and requested that this Court issue notice thereof pursuant to Texas Rule of

Appellate Procedure 20.1. The Court granted Castillo’s motion, which was unopposed.

The clerk’s record and reporter’s record have been prepared and filed in this cause;

however, the petition for writ of mandamus itself has not yet been filed to date.
       On November 6, 2008, Castillo filed a motion to abate this matter based on the

death of the Honorable Carl Lewis, who was the Judge of Nueces County Court at Law No.

5. See generally TEX . R. APP. P. 7.2(b). Castillo requests that this Court “enter an order

of abatement or such other order as is appropriate under the circumstances.”

       The Court, having examined and fully considered the documents on file and the

motion to abate, is of the opinion that relator’s motion to abate should be DENIED.

Instead, this matter should be dismissed without prejudice as premature because the

petition for writ of mandamus has not yet been filed in this matter. Accordingly, we

DISMISS this cause without prejudice. If appropriate, the records prepared in this cause

may be utilized in any further appellate proceeding that may ensue. The Court expresses

no opinion on the availability of relief by mandamus on this record or the merits of any

forthcoming petition for writ of mandamus.

       This cause is DISMISSED.



                                                        PER CURIAM



Memorandum Opinion delivered and filed
this 10th day of November, 2008.




                                             2